Back to Form 10-K Exhibit 23.1 [Deloitte Logo] Deloitte & Touch LLP Certified Public Accountants 201 E. Kennedy Blvd. Suite 1200 Tampa, FL 33602-4990 USA Tel: + 1 Fax: + 1 www.deloitte.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statements No. 333-160275, 333-166640, 333-140753, 333-131908, and 333-120257 on Form S-8 of our report dated February 16, 2011, relating to the consolidated financial statements and financial statement schedules of WellCare Health Plans, Inc. and subsidiaries ("WellCare"), and the effectiveness of WellCare's internal control over financial reporting, appearing in this Annual Report on Form 10-K of WellCare for the year ended December 31, 2010. /s/ Deloitte & Touche LLP Certified Public Accountants Tampa, Florida February 16, 2011
